                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

HOMER PHARES,                                     )
                                                  )
                 Petitioner,                      )
                                                  )
          v.                                      )   No. 4:19-CV-684 PLC
                                                  )
JEFF NORMAN,                                      )
                                                  )
                 Respondent,                      )

                                 MEMORANDUM AND ORDER

         Before the Court is petitioner’s application for writ of habeas corpus brought pursuant to

28 U.S.C. § 2254. Petitioner has neither paid the $5 filing fee nor filed a motion for leave to

proceed in forma pauperis.

         Accordingly,

         IT IS HEREBY ORDERED that the Clerk is directed to mail petitioner a copy of the

Court’s motion to proceed in forma pauperis – habeas cases.

         IT IS FURTHER ORDERED that petitioner must either pay the $5 filing fee or submit

a motion for leave to proceed in forma pauperis within twenty-one (21) days of the date of this

Order.




                                                      PATRICIA L. COHEN
                                                      UNITED STATES MAGISTRATE JUDGE

Dated this 9th day of April, 2019
